Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000160
                                                         06-JUL-2012
                                                         08:58 AM
                         NO. SCWC-10-0000160


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


         MELANIE MOLINA, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         (ICA NO. CAAP-10-0000160; FC-CR. NO. 10-1-1102)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

     and Circuit Judge Nacino, assigned by reason of vacancy)


          Petitioner/Defendant-Appellant Melanie Molina’s


application for writ of certiorari, filed on June 4, 2012, is


hereby rejected.


          DATED:    Honolulu, Hawai'i, July 6, 2012.

Phyllis J. Hironaka for           /s/ Mark E. Recktenwald
petitioner
                                  /s/ Paula A. Nakayama


                                  /s/ Simeon R. Acoba, Jr.


                                  /s/ Sabrina S. McKenna


                                  /s/ Edwin C. Nacino